Title: To George Washington from William Heath, 9 December 1780
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison of West Point Decr 9th 1780
                        
                        I am honoured with yours of the 8th—The 100 barrells of salted beef, or as many tierces as will be equal to
                            that quantity, the beef being chiefly in the latter, shall be forwarded to Albany as soon as a vessell can be procured.
                        The Invalids of the six months Levies have been discharged & for some days past six men of those
                            worst cloathed from each regiment This haveing taken off the principle part of those worst clad—I have ordered three from
                            each regiment to be discharged daily: this number shall be increased, or diminished as your Excellency may think proper.
                        Some of the three years men who have one two & three months to serve are almost naked & unfit
                            for duty they must be cloathed or discharged; which of the two is your Excellencys pleasure.
                        Some doubts have arisen between the Officers who are allowed to draw two rations, in consequence of a Resolve
                            of Congress and late order of your Excellency; and the Commissaries suppose the extra ration should be drawn on issuing
                            day or not at all. The Officers suppose the extra ration designed to enable them to live more comfortably & that
                            they may dispose of it for other species of provisions on vegitables; that if they draw it on every issuing day, a great
                            part of it may be lost, or rendered of little advantage to them; whereas if they can draw it at such times within the
                            months, as might give them an opportunity to exchange it, it would be a real relief to them. I wish to be informed if your
                            Excellency has any objection to the last mode, as it will be the same to the Public & much more beneficial to the
                            Officers.
                        Some of the State Clothiers have some articles of Cloathing & blanketts sent to
                            them by their States; the nakedness of the Troops call loudly for the issue of them. The  present
                            injunctions on the Clothiers forbid it. Some of the  officers think that by the ordinance of Cloathing
                            whatever the State clothier can obtain from his State is to be distributed to the Troops
                                belonging  to the State untill they are supplyed and in case of a surplusage that
                            the surplusage is to be transfered to the public Stock; that if this is not attended to it will
                            discourage the States from exertions to provide for their own Troops. I have not the ordnance by me,
                            but Genl Huntington thinks such is the tenor of it—Your Excellency can best determine whether it is strictly attended to.
                        I take the liberty to inclose Colonel Hazens Arrest of Major Reid.
                        Our situation here on account of provisions is really alarming—totally destitute of Flour except eight
                            barrells which arrived this evening—The want of forrage fobids any number of beef Cattle being kept on the Point_the
                            salted meat in the Magazines but a triffle if necessity should force us to use it—If a severe storm should happen &
                            the river be impassible but three or four days, the Troops must inevitably suffer. I cannot learn that any flour of
                            consequence is coming from any Quarter. Large quantitites of meat are putting up at a distance, but unless the season is
                                uncommon the time is nigh when it will be very difficult, to transport it to this Post.
                        Two Deserters with their arms from Robinsons Corps came up this day. They both assert that
                            the Enemy are short of provisions and fuel. That but few of the Cork fleet have arrived_that their
                            rations since the arrival of the Fleet has been reduced and at present is six pounds of bread pr
                            week—Ten ounces salt beef & one gill of rum pr day.
                        I have this moment received the enclosed from Colonel Hay and a few hours
                            since the one from General Clinton—I request to be informed by the return of the Express
                            whether the 100 barrells of beef is to be detained, or forwarded without loss of time. I have the honor to be with the
                            greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    